Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/20.
2.    Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-5, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 20100102631 A1) and Dennis D. Hollenberg (“Hollenberg”), U.S. Patent No. 6091956.

As to independent claim 1, Chiou teaches an integrated router [Fig-2(26 with 20)] comprising: 
at least one network interface (input/output connection from back of router 26) operative to place a first network device (Fig 2, remote computer 201) in electronic (Fig-2, 202 or 24) (Fig 2, [0020], “a remote computer 201 can connect to  … computer 202 … through the router 26 … alternatively a near end of computer 202” via network 28 are operative to place for communication), the first network device (201) and the second network device (202 or 24) being external to the integrated device [Fig-2];
a power supply input operative to receive electrical power from a power supply (Fig 2, [0019], “one end of the control apparatus 20 is connected to a power socket 22 supply power (e.g. utility electric power) through a power line”); 
a power supply output operative to provide the electrical power to the second network device (Fig 2, [0019], “the core device is a power control apparatus 20 which is shown in FIG. 2 as a multi-outlet power socket allowing connections to multiple devices” to output power); and 
a power cycling switch that electrically connects the power supply input to the power supply output (Fig 3, [0042], “In a preferred embodiment, the power control apparatus 20 includes a control circuit 31 electrically connected to the aforementioned one or more sockets 305, which in practice the power control functionality can be simply be deemed as a plurality of switches (not shown) corresponding to each socket 305 and the power source, operating conjunctively with a power reset switching circuit (not shown) in the control circuit 31.”) and is operative to be toggled by a remote network device via the at least one network interface so as to power cycle the second network device ([0010], “the power control apparatus may configure and control power supply (i.e. power on/off and the timing of power-on/off) to a plurality of network devices that are connected to the power control apparatus.” And this control apparatus is configured and itself controlled via a remote network device such as a remote computer 201 or 202 (Fig 2), [0020]);
wherein the at least one network interface is embedded within a single device [Fig-2(see input/output connection from the router 26)].
Chiou does not disclose expressly wherein the power supply input (power in to 20), the power supply output (power output from 20) and the power cycling switch (controller 31 with 305) are embodied in a single device.
In the same field of endeavor (e.g., a network device communication in a network environment) Hollenberg teaches wherein one network interface (43b), a power supply input (input power from power source to port of 42a), a power supply output (power output 44a) and the power cycling switch (switch 43a) are embodied in a single device (2d) [see col-19 line:63 to col-20 line:23; Fig-7 and 8].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Chiou’s teachings of the power supply input, the power supply output and the power cycling switch with Hollenberg’s teachings of the network interface, the power supply input, the power supply output and the power cycling switch are embodied in a single device in order for Chiou to have the components (such as power supply input, the power supply output and the power cycling switch) are embodied in a single device for the purpose of making the device compact based on design choice in order to achieve commercial success.
As to dependent claim 2, Chiou teaches the integrated router of claim 1, wherein Chious further teaches:
(Fig 2, remote computer 201 [i.e. first network device] connects with power control apparatus 20 [i.e. second network device] over the internet, and therefore are on separate LANs or networks).
As to dependent claim 3, it is rejected according to claim 2 above. 
As to dependent claim 4, Chiou teaches the integrated router of claim 1, wherein Chious further teaches:
the at least one network interface is further operative to place a third network device in electronical communication with a fourth network device (Fig 2, [0019], “the control apparatus 20 is installed with network connection port 21 which through a network connection 207 via a network line (such as RJ-45), may allow connection to various network devices such as modem 24 and router 26, thereby connecting to the Internet 28.”).
As to dependent claim 5, Chiou teaches the integrated router of claim 4, wherein Chious further teaches:
the third network device and the fourth network device are on separate OSI layer-three networks ([0020], “In other embodiments, the modem 24 can provide routing function, while other computing devices or network devices at local end may also connect to the Internet 28 through the present architecture by way of other routers or hubs not shown in the present figure of FIG. 2.”)
Regarding Claim 21, Chiou teaches a processor configured to execute routing protocols and / or performs network management functions [Para; 0048(a component that is performing determining network connection and packet management over network)].
4.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou and hollenberg as applied above (hereinafter, “Chiou-Hollenberg”) in view of Ashikaga (US 20140119084 A1), and in further view of Chapel (US 20100145542 A1).
As to dependent claim 6, Chiou-Hollenberg teaches the integrated router of claim 4, 
however, it does not teach detecting power interruptions which is being taught by Ashikaga:
a brownout detector operative to detect power interruptions to the second network device from the power supply ([0004], “as shown in FIG. 6B, it is assumed that the holding time T1 of the AC/DC power source is 20 ms, and a termination process time T2 according to the termination process of the host is 8 ms. In this case, if the AC abnormality detection signal can be outputted within 12 ms from occurrence of the power interruption, it is calculated that the host can safely complete the termination process. Accordingly, 12 ms from occurrence of the power interruption of the alternating current power source AC has to be accurately measured”),
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the integrated router of Chiou-Hollenberg with detecting power interruptions from Ashikaga because the electrical device receiving the AC power might have to perform a termination action immediately following a power outage or interruption and therefore it is important that interruptions of even just a few milliseconds be detected. “In a case where the host is a server dealing with important data, an arcade game machine or the like, a termination process such as data saving has to be performed during a period from the interruption of the alternating current power source AC to the end (operation stop) of the holding time of the AC/DC power source. Therefore, when the alternating current power source AC is interrupted, 
However, it does not teach conveying the power monitoring data to a remote device which is being taught by Chapel,
to convey data concerning the detected power interruptions to the remote network device ([0047], “The present invention is directed to intelligent local circuit devices that can control power delivered to an electrical device via a circuit and/or report information about or from an electrical device connected to a circuit. This allows for remotely monitoring and/or controlling electrical devices”).
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the integrated router of Chiou-Hollenberg as modified with conveying the power monitoring data to a remote device from Chapel because during periods of peak usage, a rolling blackout may be implemented where power to grid subdivisions is sequentially interrupted to reduce the overall load on the grid. “The smart circuit devices of the present invention can monitor a load connected to a circuit and control distribution of power via the circuit. The circuit devices can also be controlled via a communications interface so as to implement a local or grid policy concerning electrical delivery or usage. In this manner, power can be distributed more efficiently, outlet and building wiring safety can be enhanced and electrical grid capacity problems can be addressed more effectively.” (Chapel, [0007])
As to dependent claim 7, it is rejected according to claim 6 above. 
As to dependent claim 8, Chiou-Hollenberg teaches the integrated router of claim 1, 
However, it does not teach a power waveform monitor which is being taught by Chapel:
(Chiou, [0047], “electrical receptacle outlets provided with logic for monitoring connected loads and sampling power waveforms”).
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the integrated router of Chiou-Hollenberg with a power waveform monitor from Chapel because during periods of peak usage, a rolling blackout may be implemented where power to grid subdivisions is sequentially interrupted to reduce the overall load on the grid. Monitoring such brownout conditions may include monitoring the power waveform. “The smart circuit devices of the present invention can monitor a load connected to a circuit and control distribution of power via the circuit. The circuit devices can also be controlled via a communications interface so as to implement a local or grid policy concerning electrical delivery or usage. In this manner, power can be distributed more efficiently, outlet and building wiring safety can be enhanced and electrical grid capacity problems can be addressed more effectively.” (Chapel, [0007])
As to dependent claims 9-16, they are merely the corresponding system claims to the apparatus claims 1-8 and are rejected accordingly. 
As to dependent claims 17-20, they are merely the corresponding method claims to the apparatus claims 1-8 and are rejected accordingly. 




Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187